Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: claims 1-14 and 16 are pending in this Office Action

DETAILED ACTION
Claim Objections
Claims 2, 8-9, 13-14, and 16 objected to because of the following informalities:  

Regarding to claim 2: 	The phrase "CDSI” should be -- control device state information--. Appropriate correction is required. 

Regarding to claims 8-9: 	The phrase "HTTP" and “MQTT” should be -- Hypertext Transfer Protocol --,  and --Message Queuing Telemetry Transport--. Appropriate correction is required. 

Regarding to claims 13-14:	The phrase “A method for setting control system logic (CSL) of the control system element (CSE) in a system according to claim 1, the method comprising” should be – the system for setting control system logic (CSL) of the control system element (CSE) in a system according to claim 1, the system comprising--.

Regarding to claim 16:
The phrase “A method for transmitting a configuration response message in a system according to claim 1, the method comprising” should be – the system for transmitting a configuration response message in a system according to claim 1, the system comprising --.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claim 1, they would reasonably be interpreted by one of ordinary skills as a system of software modules, failing to fall within a statutory category of the invention. Thus, the claim is not limited to statutory subject matter and is therefore non statutory.          Claims 2-12 are also interpreted as software modules and are rejected as dependents of claim 1.          Examiner suggests amending the claims by adding a computer processor and a memory.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(f) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


Claims 1-4, 11-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claim 1-4, 11-12:
3-Prong Analysis for “means-type” claim limitations
(A) the claim limitations use a term "control system platform", “measurement interface”, “control interface”, “CSE”, “processing unit” used as a substitute for “means” that is a generic placeholder.
(B) the term is modified by functional language, typically linked by the transition
word “configured to”, “receives”, “transmits”, “processes”, “creates”, “streams”.
(C) the term is not modified by sufficient definite structure for performing the
claimed function. Applicant's specification is devoid of sufficient disclosure of structure
for these terms as required by 112 second paragraph.

Regarding to claim 12:
The phrase “CSD” lacks proper antecedent bases. This phrase is not defined in the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding to claims 13-14:
The phrase “receiving, by the CSE, the configuration request message from the CSP lacks proper antecedent bases (because the claim already recites transmitting the configuration request message to the CSP), thereby rendering the scope of the claim unascertainable. 

Regarding to claim 16:
The use of “and/or” language renders the claim indefinite as it is not clear. For the purpose of examination, the examiner only gives weight for 1 way, not for both ways.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-7, and 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shabib (US20050283694), in view of Torigoe (EP2642360B1)

Regarding claim 1: 
Shabib teaches A system, comprising: 
a plurality of control system elements (CSEs) ([0011] a list of shop replaceable unit (SRUs) ranked by the SRU most likely causing the indicated failure); and a 
control system platform (CSP) comprising a data repository and operatively connected to the plurality of CSEs, and configured to (Fig. 1. [0039] BITPRO 2 comprises … a Diagnostic Knowledge Database (DKD) 12 and a Line Replaceable Unit (LRU) Maintenance Database 14. Fig. 14. [0014] a personal computer 15, the ITA 18, and a cable set 17 (connect to system under test). [0052] the configuration changes when SRUs are swapped): 
receive, from a CSE of the plurality of CSEs, a state logging message comprising measurement device state information (MDSI) and a control system element identifier (CSEI) ([0011] BITPRO") is a diagnostic and maintenance support application … collect built-in-test (BIT) log data … a list of shop replaceable unit (SRUs) ranked by the SRU most likely causing the indicated failure. [0069] the BITPRO system 2 further includes a Bit Log screen … shown in FIG. 9. See Fig. 9 [0067] Load BIT Log. [0070] The Bit Log 100 provides numerous functions/features … Records/Entries 104 … Identifier 106 … BIT log data is collected for analysis the data will be attached to each BIT Log records for easier analysis. [0071] When the Diagnostics Button 128 is depressed … produce the faulty SRU as shown in FIG. 6 … provides a list of potential faulty SRU(s) that generates the Fault Signature listed in the Failed Tests Table 130 (see fig. 9). Note: state information and control system identifier received from each SRU and stored in the LRU (see fig. 9))
store the MDSI in the data repository ([0011] collect built-in-test (BIT) log data stored in non-volatile memory); 
process the MDSI to obtain analytic information (Fig. 2 [0052] the BITPRO process 2 is initiated. At 22, an occurrence of a fault event occurs in the subject system. At 24, the BIT Log from the subject system is uploaded and read to the BITPRO system 2. Here the Fault Signature 52 is retrieved from the subject system under test. [0057] Fault Signature (FS) 52 which is a serial word composed of a plurality of consecutive bits. Each bit is assigned to a specific SRU … with passing and failing tests. Note: Fault Signature (presenting pass/fail test on each SRU) is analytic information)
obtain, from the data repository, client device notification criteria (CDNC) associated with the CSEI ([0052] a check is performed for a DFM match using the DFM Table and algorithm 54. [0059] The Discrete Fault Mask Table 54 (or filter) contains … The list of unambiguous tests 53 (e.g., SRU 1, SRU 2, SRU 5, SRU 7, SRU 9) are represented by a predetermined Fault Signature 52. [0070] LRU Serial Number 112. [0054-0055] the BITPRO system 2 includes … (DKD) 12 …  (DKD) may include a Discrete Fault Mask (DFM) Table 54. Note: predetermined faults on each SRU is client device notification criteria (CDNC) associated with the CSEI)
perform a comparison between the MDSI and the analytic information against the CDNC ([0052] At 24, the BIT Log from the subject system is uploaded and read to the BITPRO system 2. Here the Fault Signature 52 is retrieved …a check is performed for a DFM match using the DFM Table . [0059] compares a Fault Signature 52 to a Discrete Fault Mask (DFM) Table 54 … when the Fault Signature 52 is retrieved from the system under test, it is compared to each unambiguous test 53. When a matching bit 55 is found between the Fault Signature 52 and an unambiguous test 53, the SRU correlated to the unambiguous test 53 with the matching bit 55 is identified as the cause of the failure)
determine, based on the comparison, that at least one notification trigger specified in the CDNC has been met (Fig. 2, [0052] if a DFM match is found at 32, then at 42 an identified SRU(s) may be removed and replaced); 
generate, in response to the determining, an analysis notification message comprising the MDSI and the analytic information ([0052] an order according to the SRU replacement table is implemented at 40. Once the order is implemented at 40, then at 42 the identified SRU(s) are removed and replaced. [0061] the SRU's correlated to the ambiguous test 57 with the plurality of matching bits 55 are displayed as the possible causes of the failure. An exemplary screen shot displaying a Replacement Recommendation box identifying the isolated potential problematic SRU's and the assigned certainty factors (percentage) for each possible problematic SRU is shown in FIG. 6); and 
transmit the analysis notification message to a client device operatively connected to the CSP via a network ([0061] the SRU's correlated to the ambiguous test 57 with the plurality of matching bits 55 are displayed as the possible causes of the failure. An exemplary screen shot displaying a Replacement Recommendation box identifying the isolated potential problematic SRU's and the assigned certainty factors (percentage) for each possible problematic SRU is shown in FIG. 6. [0011] support application that allows the user … provide a list of shop replaceable unit (SRUs) ranked by the SRU most likely causing the indicated failure
Shabib does not explicitly disclose CSP connected to the plurality of CSEs
Torigoe teaches CSP connected to the plurality of CSEs (See Fig. 1 for a plurality of controllers 20a, 20b connect to apparatus 30. [0018] controllers 20, and a monitoring apparatus 30)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Torigoe and apply them on the teachings of Shabib to further implement control system platform (CSP) operatively connected to the plurality of CSEs.  One would be motivated to do so because in order to improve better system and method to provide The controllers 20a and 20b are each connected to the redundant networks N1 and N2 (Torigoe, [0037]).

Regarding claim 2: 
Shabib teaches The system according to claim 1, wherein each CSE comprises: 
a measurement interface that receives MDSI from one or more measurement devices (Shabib teaches a Built-In-Test (BIT) that can install on a computer (e.g one SRU of a plurality SRUs) to test a system under test (e.g other SRUs or measurement-devices) – see Fig. 14 and [0041] the BITPRO system 2 may be installed as a software application on a personal computer 15). [0052] a BIT test is performed to verify that the system under test … SRUs are swapped. [0011] BITPRO") is a diagnostic and maintenance support application (installed on a PC 15) … collect built-in-test (BIT) log data (See Fig. 9 for state information received from each SRU as mapping in claim 1). Note: an interface of computer 15 on fig. 14 teaches a measurement interface; Torigoe teaches each CSE comprises a measurement interface [0023] controllers 20 … hardware 21 … device interface)
a control interface that transmits CDSI to at least one control device (Shabib, See fig. 14, [0042] The Interface Test Assembly 18 (ITA) … to provide power, communication, control, and status monitoring to the user (of a computer 15 presenting as one SRU of a plurality SRUs). Note: The Interface Test Assembly 18 is a control interface. See spec [0050] The control interface … provide control signals and/or data to one or more control device(s))
a communication interface (Shabib, [0067] Communication Ports. Shabib teaches a system under test (fig. 14) is a SRU as explain above. See Spec [0044] the communication interface (204) include, but are not limited to, an Ethernet port, a network interface controller, a network interface device, a network socket, an antenna, and the like)
Shabib would obviously teach each SRU/system-under-test must install the software on its processor to upload the test fail ([0004] performs tests on systems … Shop Replaceable Units.  [0052] Operational Mode … upload the BIT log … a failure/fault is confirmed. [0086] operation as software programs running on a computer processor). However, Torigoe teaches more clearly on each CSE comprises a processing unit. 
Torigoe teaches each CSE comprises a processing unit (Fig. 1 [0022]  the controllers 20 … application 24 that are installed in hardware 21 made up of an MPU (microprocessing unit))
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Torigoe and apply them on the teachings of Shabib to further implement each CSE comprises a processing unit.  One would be motivated to do so because in order to improve better system and method to provide the functionality of the controllers 20 is implemented by executing a program implementing an application 24 that are installed in hardware 21 made up of an MPU (microprocessing unit) (Torigoe, [0022]).

Regarding claim 3: 
The system according to claim 1, wherein at least one CSE receives configuration parameters from the CSP (Shabib teaches a Built-In-Test (BIT) that can install on a computer (e.g one SRU of a plurality SRUs) to test a system under test (e.g other SRU) – see Fig. 14 and [0041] the BITPRO system 2 may be installed as a software application on a personal computer 15. [0052] a BIT test is performed to verify that the system under test … SRUs are swapped.  [0047] BITPRO provides the user … download Operational Flight Programs (OFP), a User Data File (UDF), and BOOT which basic low level software that is necessary to start a main computer (which is equivalent to IBM PC BIOS. Note: a computer 15 (e.g one SRU of a plurality SRUs) is one CSE; BITPRO provides the user … download BIOS on the computer 15 (e.g one SRU of a plurality SRUs) is receives configuration parameters from the CSP. Torigoe also teaches this limitation on Fig. 4, step S21-S23 [0039] a notification of the controller 20a as the access result is made from the monitoring apparatus 30 to the controller 20b. [0040] When notification is made as to the controller to which synchronization is to be done … decides the starting point for synchronized operation … execution information to the hypervisor 22 of the controller 20b and, based on this execution information, the hypervisor 22 of the controller 20b starts synchronized operation (step S23))). Note: controller 20 is one CSE; apparatus 30 is CSP; synchronized operation is configuration parameters)

Regarding claim 4: 
The system according to claim 2, wherein the processing unit processes MDSI received by the measurement interface and creates output data (Shabib fig. 9, [0050] an exemplary BIT Log Tab 100 (see FIG. 9). [0069] a Bit Log screen or tab 100 as shown in the background of FIGS. 5 and 6 (see figs 5-6 for displaying and output SRU recommended for replacement based on a discrete failure). [0070] The Bit Log 100 provides … A Number of Records/Entries 104 is provided which shows the current entry and the total number of failure records available in the LRU BIT Log)

Regarding claim 5: 
The system according to claim 4, wherein computational parameters are associated and transmitted with the output data (Shabib see figs 5-6, 9 [0070] The Bit Log 100 provides numerous functions/features … A Number of Records/Entries 104 is provided which shows the current entry and the total number of failure records available in the LRU BIT Log … include Identifier 106 which assigns a failure number, BIT Runs …).

Regarding claim 6: 
The system according to claim 4, wherein a signature of the computational parameters is associated and transmitted with the output data (Shabib See Fig. 13, 218. [0084] At 218, the indicated Fault Signature that was recorded is displayed. [0057] Fault Signature (FS) 52 which is a serial word composed of a plurality of consecutive bits. Each bit is assigned to a specific SRU, system level test, or other event)

Regarding claim 7: 
The system according to claim 6, wherein the signature is encrypted (Shabib [0059] each unique unambiguous test 53 is encoded with a differing bit 55 at a unique bit position in the predetermined Fault Signature.9. See fig. 4A where each entry SRU 53 is encoded with a differing bit 55 of Fault Signature.9. Therefore, the Fault Signature.9 comprises encoded tests of SRUs. It would obviously teach the signature is encrypted)

Regarding claim 10: 
The system according to claim 2, wherein at least one CSE comprises a field programmable gate array for real-time MDSI capture (Shabib [0013] provides real-time functional testing. [0042] The Interface Test Assembly 18 (ITA) may include a plurality of switches, relays, LED indicators, and in some cases a circuit card necessary to implement the required functionality. [0086] software programs running on a computer processor … application specific integrated circuits, programmable logic arrays)

Regarding claim 11: 
The system according to claim 1, wherein at least one CSE streams unprocessed MDSI to the client device (Shabib [0011] "BITPRO") is a diagnostic and maintenance support application that allows the user to test an applicable system, collect built-in-test (BIT) log data stored in non-volatile memory. See Fig. 9 display on a main computer (client device). [0067] The Buttons Menu includes the following functions/features … Load BIT Log from LRU … Communication Ports Setting 90, Help 92. [0050] BITPRO Menu Bar and Buttons features 70 (see FIG. 9) … Support Menu Tab 150 (see FIGS. 11A-C), and an exemplary Configuration Tab 190 (see FIG. 12). [0064] the configuration is updated because the configuration changes when an SRU is swapped with a new one)

Regarding claim 12: 
The system according to claim 1, wherein at least one CSE streams unprocessed MDSI to the CSD (Shabib Fig. 2, [0046] BITPRO 2 can provide the user with the ability to update LRU specific information … Receive/Transmit Addresses. [0011] "BITPRO") …  collect built-in-test (BIT) log data stored in non-volatile memory. See Fig. 9. [0067] The Buttons Menu includes the following functions/features … Load BIT Log from LRU … Communication Ports Setting 90, Help 92. [0050] BITPRO Menu Bar and Buttons features 70 (see FIG. 9) … Support Menu Tab 150 (see FIGS. 11A-C), and an exemplary Configuration Tab 190 (see FIG. 12). [0064] the configuration is updated because the configuration changes when an SRU is swapped with a new one))

Regarding claim 13: 
A method for setting control system logic (CSL) of the control system element (CSE) in a system according to claim 1, the method comprising: 
upon activation, searching locally for a control system element configuration (CSEC) (Torigoe [0039] When the previous controller 20b is replaced by a new controller 20b and the power is applied, first the hypervisor 22 provided in the new controller 20b accesses the monitoring apparatus 30 regarding the controller to which synchronization is to be done (step S21)). [0042] However, information indicating the controller to which synchronization is to be done may be stored beforehand in the controller 20b, the hypervisor 22 of the controller 20b deciding the synchronized operation starting point based on that information); ; 
determining whether the CSEC is found locally (Torigoe [0042] However, information indicating the controller to which synchronization is to be done may be stored beforehand in the controller 20b, the hypervisor 22 of the controller 20b deciding the synchronized operation starting point based on that information); 
when the CSEC is found locally: 
setting the CSL using the CSEC (Torigoe [0042] However, information indicating the controller to which synchronization is to be done may be stored beforehand in the controller 20b, the hypervisor 22 of the controller 20b deciding the synchronized operation starting point based on that information. [0040] decides the starting point for synchronized operation … execution information to the hypervisor 22 of the controller 20b and, based on this execution information, the hypervisor 22 of the controller 20b starts synchronized operation); and 
when the CSEC is not found locally (Torigoe [0039] When the previous controller 20b is replaced by a new controller 20b and the power is applied, first the hypervisor 22 provided in the new controller 20b accesses the monitoring apparatus 30 regarding the controller to which synchronization is to be done (step S21)): 
generating a configuration request message using a control system element identifier (CSED) (Shabib, [0046] BITPRO system 2 is also capable of … Receive/Transmit Addresses (of LRU/system-under-test) … Only equipment with the right address would receive and respond to data from the bus controller … assign a unique address to avoid conflicts. [0047] BITPRO provides the user … download Operational Flight Programs (OFP), a User Data File (UDF), and BOOT which basic low level software that is necessary to start a main computer ( which is equivalent to IBM PC BIOS. Note: Receive/Transmit Addresses to download BOOT software (BIOS) is generating a configuration request message using a control system element identifier (CSED))
transmitting the configuration request message to the CSP (Torigoe [0039] first the hypervisor 22 provided in the new controller 20b accesses the monitoring apparatus 30 regarding the controller to which synchronization is to be done (step S21)); ; 
receiving, by the CSE, the configuration request message from the CSP setting the CSL using the CSEC (Torigoe [0039] When the previous controller 20b is replaced by a new controller 20b … When the previous controller 20b is replaced by a new controller 20b …  a notification of the controller 20a as the access result is made from the monitoring apparatus 30 to the controller 20b. [0040] When notification is made as to the controller to which synchronization is to be done … decides the starting point for synchronized operation … execution information to the hypervisor 22 of the controller 20b and, based on this execution information, the hypervisor 22 of the controller 20b starts synchronized operation (step S23))
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Torigoe and apply them on the teachings of Shabib to further implement upon activation, searching locally for a control system element configuration (CSEC); determining whether the CSEC is found locally; when the CSEC is found locally: setting the CSL using the CSEC; and when the CSEC is not found locally; receiving, by the CSE, the configuration request message from the CSP setting the CSL using the CSEC.  One would be motivated to do so because in order to improve better system and method to provide information indicating the controller to which synchronization is to be done may be stored beforehand in the controller 20b, the hypervisor 22 of the controller 20b deciding the synchronized operation starting point based on that information (Torigoe, [0042]).

Regarding claim 14: 
wherein the CSEC is a programming language script that mandates a behavior of the CSE (Torigoe [0039] When the previous controller 20b is replaced by a new controller 20b … When the previous controller 20b is replaced by a new controller 20b …  a notification of the controller 20a as the access result is made from the monitoring apparatus 30 to the controller 20b. [0040] When notification is made as to the controller to which synchronization is to be done … decides the starting point for synchronized operation … execution information to the hypervisor 22 of the controller 20b and, based on this execution information, the hypervisor 22 of the controller 20b starts synchronized operation (step S23)).
[Rejection rationale for claim 13 is applicable].

Regarding claim 16: 
generating the configuration response message, the configuration response message comprising the CSEC found locally (Torigoe [0043] hypervisors 22 running in the hardware 21 in place of hardware are provided in each of the redundant controllers 20a and 20b, and the operating system 23 and applications 24 are caused to run in the hypervisors 22, the operation of the controllers 20a and 20b being mutually synchronized by the hypervisors 22 [0042] However, information indicating the controller to which synchronization is to be done may be stored beforehand in the controller 20b, the hypervisor 22 of the controller 20b deciding the synchronized operation starting point based on that information. By doing this, the accessing of the monitoring apparatus 30 can be omitted. Note: caused to run in the hypervisors 22 to synchronize is generating the configuration response message); and 
transmitting the configuration response message to the CSE (Torigoe [0043] hypervisors 22 running in the hardware 21 in place of hardware are provided in each of the redundant controllers 20a and 20b, and the operating system 23 and applications 24 are caused to run in the hypervisors 22, the operation of the controllers 20a and 20b being mutually synchronized by the hypervisors 22. Note: caused to run in the hypervisors 22 to synchronize is transmitting the configuration response message to the CSE); and 
when the CSEC is not found locally: 
obtaining client device information (CDI), the CDI comprising the CDNC, client preferences directed to analytic information computation and presentation, protocols for transmission of analysis notification messages, and/or network identification information (Shabib [0050] BITPRO system 2 … an exemplary BIT Log Tab 100 (see FIG. 9), exemplary Measurement Detail Tab 140 (see FIG. 10), and exemplary Support Menu Tab 150 (see FIGS. 11A-C), and an exemplary Configuration Tab 190 (see FIG. 12) . [0046] retrieve BIT log data, display failed tests, export BIT log data to text files, and print BIT log data  …. Retrieve LRU serial number (see fig. 12, 194). Fig. 1 [0040] protocols for communications and peripheral control … replacement standards and protocols)
transmitting the configuration request message to a transmitting client device, wherein the transmitting client device may be the same as the client device (Shabib [0047] BITPRO provides the user with other support functions like the ability to upload BIT log data, clear BIT log, and download Operational Flight Programs (OFP), a User Data File (UDF), and BOOT which basic low level software that is necessary to start a main computer ( which is equivalent to IBM PC BIOS); 
receiving, by the CSP, the configuration response message from the transmitting client device, wherein the configuration response message comprises a CSEC of the configuration response message for the CSE (Shabib See Fig. 11 [0077-0078] the BITPRO system 2 further includes a Support Menu screen or tab 150  … a Set Serial Number box 154 for entering a new serial number is provided, a Set Time Reference box 156 is provided for entering a new time reference value, and a Set RT (Remote Terminal) Address box 158 are displayed for entering primary and secondary RT. The primary and secondary addresses are set to allow the test subject main computer); 
storing the CSEC of the configuration response message locally (Shabib [0084] Maintenance Actions screen 204 (see fig. 13). [0049] configuration data … to refine the Diagnostic Knowledge Database 12, the LRU Maintenance Database 14 and to update LRU configurations . See Fig. 2, 42-48. [0052] SRU(s) are removed and replaced … then the Diagnostic Knowledge Database 12 and LRU Maintenance Database 14 are updated); and 
transmitting the CSEC of the configuration response message to the CSEC (Shabib [0049] configuration data … to refine the Diagnostic Knowledge Database 12, the LRU Maintenance Database 14 and to update LRU configurations . See Fig. 2, 42-48. [0052] SRU(s) are removed and replaced … then the Diagnostic Knowledge Database 12 and LRU Maintenance Database 14 are updated. Note: update LRUs and/or configuration data is transmitting the CSEC of the configuration response message to the CSEC). 
[Rejection rationale for claim 13 is applicable].

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shabib (US20050283694), in view of Torigoe (EP2642360B1), further in view of Matthieu (US20160072670)

Regarding claim 8: 
Shabib-Torigoe teaches The system according to claim 2, 
Shabib-Torigoe does not explicitly disclose wherein HTTP is used by the communication interface.
Matthieu teaches wherein HTTP is used by the communication interface ([0065] The protocols may include … HTTP, websockets, MQTT)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Matthieu and apply them on the teachings of Shabib-Torigoe to further implement wherein HTTP is used by the communication interface.  One would be motivated to do so because in order to improve better system and method to provide HTTP (Matthieu, [0065]).

Regarding claim 9: 
Shabib-Torigoe teaches The system according to claim 2, 
Shabib-Torigoe does not explicitly disclose wherein MQTT is used by the communication interface.
Matthieu teaches wherein MQTT is used by the communication interface ([0065]The protocols may include … HTTP, websockets, MQTT).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Matthieu and apply them on the teachings of Shabib-Torigoe to further implement wherein MQTT is used by the communication interface.  One would be motivated to do so because in order to improve better system and method to provide MQTT (Matthieu, [0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/           Supervisory Patent Examiner, Art Unit 2449